Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, directed to an engineered B-cell, in the reply filed on 21 June 2022 is acknowledged.  Due to the cancelation of claims from unelected groups, the examiner withdraws the restriction requirement filed 21 March 2022.
Claim Status
Claims 1, 3, 6, 7, 13, 18, 24, 33, 37, 40, 47, 50, 51, 55, 62, 63, 67, 68, 70, 71, 73, 79, 86, 88, 94, 98, 107, 111, 115, 120, 124-132, 254, 255, 258 and 285-295  are pending.  Claim  2, 4, 5, 8-12, 14-17, 19-23, 25-32, 34-36, 38, 39, 41-46, 48, 49, 52-54, 56-61, 64-66, 69, 72, 74-78, 80-85, 87, 89-93, 95-97, 99-106, 108-110, 112-114, 116- 119, 121-123, 133-253, 256, 257, 259-283 are cancelled.  Claims 1, 3, 6, 7, 13, 18, 24, 33, 37, 40, 47, 50, 51, 55, 62, 63, 67, 68, 70, 71, 73, 79, 86, 88, 94, 98, 107, 111, 115, 120, 124-132, 254, 255, 258, 284-295  are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 18 December 2019, 04 March 2021, 29 October 2020 consisting of 21 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/US2017/064075 (filed 11/30/2017) which claims benefit of 62/429,709 (filed 12/02/2016).  The instant application has been granted the benefit date, 02 December 2016, from the application 62/429,709.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Scholz
Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Scholz et al. (WO2016/100932, published 23 June 2016).
	Claim 1 is directed to an  engineered B cell comprising one or more nucleic acid molecules comprising one or more coding sequences encoding an exogenous protein under the control of one or more elements to effect secretion of the exogenous protein from the cell, wherein the exogenous protein is a therapeutic protein.
	Claim 13 is directed to the engineered B cell of claim 1 wherein the therapeutic protein is not an antibody.
	Scholz et al. teach, “The present disclosure relates to genetically modified B cells, including memory cells, differentiated to plasmablasts or plasma cells useful for long term in vivo expression of a transgene, such as a specific antibody or other protein therapeutic” (abstract, emphasis by examiner).  Scholz et al. also teach “[i]n another embodiment, the therapeutic protein is…a secreted protein…..” (page 4, 1st paragraph).  Therefore, Scholz teaches engineered B cells that secrete antibodies and engineered B cells that secrete proteins other than antibodies.
	Accordingly, Scholz et al.  anticipated the instant claims.

Hyde
Claims 1, 6-7, 18, 50, 67-68, 79, 98, 284-286 and 288 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyde et al. (US2016/0355783, published 08 December 2016).
	Claim 1 is directed to an  engineered B cell comprising one or more nucleic acid molecules comprising one or more coding sequences encoding an exogenous protein under the control of one or more elements to effect secretion of the exogenous protein from the cell, wherein the exogenous protein is a therapeutic protein.
	Claim 18 is directed to the engineered B cell of claim 1 wherein the therapeutic protein is an antibody.
Claim 284 is directed to the engineered B cell of claim 1, wherein the engineered B cell comprises a recombinant receptor capable of binding with specificity to a ligand, wherein binding of the recombinant receptor to the ligand leads to increased expression and/or secretion of the exogenous protein.  
Hyde et al. teach Example 9 (page 24, parag. 161): “Engineered B Lymphocytes Express a Recombinant B-Cell Receptor Specific for Prostate Cancer Lipid Antigen and a Secreted Antibody Specific for Prostate Specific Stem Cell Antigen.”  Hyde further teaches (parag. 161) “Recombinant B lymphocyte cells bind PCLA on prostate cancer cells via an engineered recombinant BCR and are activated to produce cytotoxic effectors (e.g., Granzyme B) and to secrete anti-PSCA antibody.”
Therefore, Hyde teaches engineered B cells that upon binding of their recombinant B-cell receptor to PCLA on prostate cancer cells are activated to secrete anti-PSCA antibodies, which describes an embodiment that meets all the limitations of claim 284, claim 1 and claim 18.
Granzyme B is known to promote B-cell differentiation, thereby suggesting the limitations of claim 6. In the genetically modified B-cells that expression anti-PCLA BCR and anti-PSCA antibody, the limitations of claim 98 would be anticipated.  In such embodiments, the therapeutic protein (i.e., anti-PSCA antibody) does not bind to the ligand binding fomain of the recombinant receptor (i.e., anti-PCLA BCR), thereby satisfying the limitations of claim 7.
A B-cell receptor is a transmembrane protein on the surface of a B cell and is composed of a membrane bound immunoglobulin molecule and a signal transduction moiety.  Therefore, the above described teachings of Hyde teach the limitations of claim 285.
The anti-PSCA antibody secreted by the engineered B-cells of Hyde target prostate cancer cell antigens.  Accordingly, these teaches anticipate the limitations of claim 286.
These teachings of Hyde also anticipate at least one of the alternatives recited by claim 288.
Parag. 0165 of Hyde teaches: “Immunoglobulin genes encoding an anti-PSCA antibody (i.e., lg heavy chain and light chain genes) are  integrated at the active, rearranged lg heavy chain locus on chromosome 14 (see FIG. 3A), and the active, rearranged kappa light chain locus on chromosome 2, respectively.”  These teachings seem to satisfy the limitations of current claims 67-68:

    PNG
    media_image1.png
    341
    707
    media_image1.png
    Greyscale

	When the anti-PSCA antibody genes are integrated into the genome of the B-cell at the site(s) of immunoglobulin genes, they create genetic disruptions that reduces expression of endogenous immunoglobulin light and/or heavy chain products.	 Therefore, these genetic modifications anticipate the limitations of current claim 79.
Accordingly, Hyde et al.  anticipated the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Scholz
Claims 1, 6, 13, 18, 24, 33, 37, 40, 50-51, 55, 62-63, 67, 70, 94, 111, 254-255, 290-295 are rejected under 35 U.S.C. 103 as being unpatentable over Scholz et al. (WO2016/100932, published 23 June 2016).
	Claim 1 is directed to an  engineered B cell comprising one or more nucleic acid molecules comprising one or more coding sequences encoding an exogenous protein under the control of one or more elements to effect secretion of the exogenous protein from the cell, wherein the exogenous protein is a therapeutic protein.
	Claim 13 is directed to the engineered B cell of claim 1 wherein the therapeutic protein is not an antibody.
	Scholz et al. teach, “The present disclosure relates to genetically modified B cells, including memory cells, differentiated to plasmablasts or plasma cells useful for long term in vivo expression of a transgene, such as a specific antibody or other protein therapeutic” (abstract, emphasis by examiner).  Scholz et al. also teach “[i]n another embodiment, the therapeutic protein is…a secreted protein…..” (page 4, 1st paragraph, emphasis by examiner).  Therefore, Scholz teaches engineered B cells that secrete antibodies and engineered B cells that secrete proteins other than antibodies.  Implicitly, a secreted protein has a secretory signal peptide;  therefore, the limitations of claim 290, requiring inclusion of a secretory signal peptide, would be prima facie obvious to a skilled artisan.
Claim 6 is directed to the engineered B cell of claim 1, comprising: a recombinant receptor comprising a ligand binding domain, wherein, upon ligand binding, the receptor is capable of inducing (i) a mitogenic or proliferative signal; and/or (ii) a signal that is capable of modulating the differentiation of the engineered B cell.  Scholz et al. teach: “In another embodiment, expansion of a B cell population is induced and/or enhanced by a transgene introduced into the B cells. For example, a B cell that contains a recombinant receptor or an engineered receptor that induces a cell signaling pathway (e.g., signaling downstream of CD40) upon binding its ligand (e.g., a soluble ligand or a cell surface expressed ligand)” (page 17, lines 1-6) and “B cell activating factors induce expansion, proliferation, or differentiation of B cells. Accordingly, B cells are contacted with one or more B cell activating factors listed above to obtain an expanded cell population.” (page 16, lines 200-24).  Furthermore, Scholz et al. teach that proteins are secreted from the B cell, thereby suggesting the limitations of claim 111.
Claim 18 is directed to the engineered B cell of claim 1, wherein the therapeutic protein is selected from blood factors, thrombolytic agents, hormones, growth factors, cytokines, and antibodies or antigen-binding fragments thereof.  Scholz et al. teach, that their engineered B cells express a “secreted protein such as a cytokine” (page 34, last parag.).
Claim 24 is directed to the engineered B cell of claim 18, wherein the therapeutic protein is an antibody or antigen-binding fragment thereof and the antibody or antigen- binding fragment thereof is a broadly neutralizing antiviral antibody or antigen-binding fragment thereof. Scholz et al. teach, “[i]n one embodiment, an antibody or fragment thereof according to the present disclosure has an amino acid sequence of an anti-HIV antibody,” (page 37, 1st full parag.).  Claim 294 recites that the exogenous protein is an antibody; Scholz teachings above, satisfy this claim limitation.  Additionally, Scholz teaches that  the exogenous protein bind to Her2 (page 38, line 6), thereby suggesting the limitations of claim 293.  Furthermore, Scholz teaches that their antibody secreted from the engineered B cell can be Herceptin (page 38, line 7) which is the same as trastuzumab, thereby suggesting the limitations of claim 295 and 291-292.
Claim 33 is directed to the engineered B cell of claim 18, wherein the antibody or antigen-binding fragment thereof is a full-length antibody or a single chain antibody fragment.  Scholz et al. teach, “[a]n ‘antibody’ as used herein, includes..an intact molecule, a fragment thereof (such as scFv, Fv,  Fd Fab, Fab’, and F(ab)’2 fragments)” (page 40, first full parag.).
Claim 37 is directed to the engineered B cell of claim 1, wherein the engineered B cell is a human: (a) primary B cell, (b) plasmablast, plasma cell, or memory B cell; (c) B cell capable of differentiating into one or more of a plasmablast, a plasma cell, and a memory B cell; or (d) naive mature B cell.  Scholz et al. teach, “[t]he B cells used in the methods described herein are isolated pan B cells, memory B cells, plasmablasts, and/or plasma cells. In one embodiment, the isolated B cells are memory B cells. In another embodiment, the isolated B cells are naive B cells. In one embodiment, the isolated B cells are pan B cells.” (page 7, last parag.).
Claim 40 is directed to the engineered B cell of claim 1, wherein the engineered B cell comprises: one or more phenotypic marker selected from…CD27+….  Scholz et al. teach, “obtain the memory B cell fraction (CD27+ B cells)” (page 56, line 2).
Claim 50 is directed to the engineered B cell of claim 1, wherein the one or more nucleic acid molecules further comprises at least one promoter operably linked to one of the one or more coding sequences. Scholz et al. teach “B cells are contacted with a vector comprising a nucleic acid of interest operably linked to a promoter,” (page 21, lines 20-21).  Scholz et al. teach “[c]ertain embodiments may employ…an immunoglobulin promoter” (page 28, line 18), thereby suggesting the limitations of claim 51.  Scholz et al. teach “[n]on-limiting examples of constitutive promoters that may be used include the promoter for ubiquitin, the CMV promoter” (page 29, lines 4-5), thereby suggesting the limitations of claim 55.  Scholz et al. teach  using inducible promoters such as tetracycline and lac operator-repressor system (page 30, line 17-18), thereby suggesting the limitations of claim 62.  Scholz et al. teach that the promoter is an immunogloblin promoter; this at page 28, line 18, thereby suggesting the limitations of claim 63.
Claim 67 requires two nucleic acid sequences that encode a heavy and a light antibody chain. Scholz et al. “the first coding region (encoding either the heavy or light chain) may be located immediately downstream from the promoter, and the second coding region (encoding the other chain) may be located downstream from the first coding region, with an IRES or 2A element located between” (bridging pages 30-31). 
	Claim 70 is directed to the engineered B cell of claim 67, wherein the first and second coding sequences are linked by a linker sequence, such that the engineered B cell is capable of expressing the first and second polypeptides. Scholz et al. teach using IRES or 2A element to link coding sequences (bridging pages 30-31).
	The engineered B cell taught by Scholz, described above, satisfies the limitations of claims 254-255, reciting a pharmaceutical composition and article of manufacture comprising the engineered B cell of claim 1.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice an invention of an  engineered B cell comprising one or more nucleic acid molecules comprising one or more coding sequences encoding an exogenous protein under the control of one or more elements to effect secretion of the exogenous protein from the cell, wherein the exogenous protein is a therapeutic protein.
	The person of ordinary skill in the art would have been motivated to make such an engineered B cell because there is explicit teaching, suggestion and motivation provided in Scholz et al. for this and variations of this B cell.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (engineered B cells that express antibodies and other secreted proteins) are taught by Scholz and further they are taught in various combinations and are shown to be  used as in genetically engineered B cells.  It would be therefore predictably obvious to use a combination of these elements in an engineered B cell.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Scholz et al. because the genetic engineering and cell culture techniques required to generate these B cell types were commonly practiced in numerous laboratories each day for many years prior to the filing of the current application.
Therefore the cells taught by Scholz et al. would have been prima facie obvious over the cells of the instant application.

Scholz & Lam
Claims 3 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Scholz et al. (WO2016/100932, published 23 June 2016) as applied to claim 1 and further in view of Tonika Lam (PhD dissertation. UC Irvine. “Using a naturally occurring viral protein and a small molecule compound to inhibit B cell immunoglobulin class-switch DNA recombination” 2014).
As described above in the obviousness and anticipation rejections over Scholz et al., the  limitations of claim 1 were not inventive at the time the current application was filed.
However, Scholz et al. did not teach the limitations of claim 2 directed to the engineered B cell of claim 1, wherein the engineered B cell expresses an endogenous antibody and comprises a modification that prevents class-switching of the endogenous antibody and/or prevents switching of the endogenous antibody from a membrane-associated form to a secreted form.
However, B cells that express antibodies and comprise modifications that prevent class-switching were also known prior to filing of the current application.  For example, The Tonika Lam PhD dissertation teaches that the small molecule, Rab7-specific inhibitor, CID 1067700, and knockout of Rab7 gene can inhibit immunoglobulin class switching.  The Lam dissertation suggests that these therapeutic interventions would have beneficial health effects on several diseases.
Figure 3.10 (page 91) of Lam depicts the genetic modifications of the B cell immunoglobulin genes and prevents class switching.  Therefore, the limitations of claim 107 are suggested by Lam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice an invention of an  engineered B cell comprising one or more nucleic acid molecules comprising one or more coding sequences encoding an exogenous protein under the control of one or more elements to effect secretion of the exogenous protein from the cell, wherein the exogenous protein is a therapeutic protein.
	The person of ordinary skill in the art would have been motivated to make such an engineered B cell because there is explicit teaching, suggestion and motivation provided in Scholz et al. for this and variations of this B cell.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (engineered B cells that express antibodies and other secreted proteins; B cells that express antibodies and are modified to prevent class switching) are taught by Scholz and further they are taught in various combinations and are shown to be  used as in genetically engineered B cells.  It would be therefore predictably obvious to use a combination of these elements in an engineered B cell.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Scholz et al. and Lam because the genetic engineering and cell culture techniques required to generate these B cell types were commonly practiced in numerous laboratories each day for many years prior to the filing of the current application.
Therefore the cells taught by Scholz et al. in view of Lam would have been prima facie obvious over the cells of the instant application.

Hyde
Claims 1, 67, 70-71, 73, 284, 288-289 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US2016/0355783, published 08 December 2016).
Claim 70 is directed to the engineered B cell of claim 67, wherein the first and second coding sequences are linked by a linker sequence, such that the engineered B cell is capable of expressing the first and second polypeptides.  Essentially, claim 70 requires that the genes encoding a therapeutic antibody be arranged as a single chain antibody fragment.  Claims 71, 73 recite related embodiments requiring single-chain antibodies where their coding sequences have been integrated into an endogenous immunoglobulin locus.
As described above, Hyde teaches engineered B cells that upon binding of their recombinant B-cell receptor to PCLA on prostate cancer cells are activated to secrete a therapeutic protein of anti-PSCA antibodies.  Additionally, Hyde teach that their genetically modified B-cells comprise polynucleotides encoding a heavy chain and light chain of a therapeutic antibody.  Furthermore, Hyde et al. teach that the polynucleotides encoding heavy chain and light chain are integrated into the genome of the B-cell such that at least a portion of an endogenous immunoglobulin locus is disrupted.
However, Hyde does not explicitly teach that their therapeutic antibody is a single chain antibody fragment which is integrated into an endogenous immunoglobulin locus.
While Hyde does not teach this type of genetic modification for their secreted therapeutic antibody, Hyde does teach the concept of single chain antibodies in the context of their B-cell receptor.  For example, Hyde indicates that skilled artisans are aware of how to construct single chain antibody fragments at paragraph 0149: “SCFv containing lg variable region genes connected by a linker peptide have been described and can be adapted to this embodiment and methods to select antibodies from phage display single chain variable fragment (SCFv) libraries can be utilized. A SCFv protein  (and the corresponding SCFv gene) which avidly binds PCLA on prostate cancer cells is selected for construction of a recombinant BCR.”  While construction of BCR requires that the single chain antibody fragment be membrane bound, the examiner asserts that skilled artisans understand how to modify these techniques to create a polynucleotide that encodes secreted single chain antibody fragments.  
Claim 289 and its antecedent claims require that a genetically modified B-cell expresses a recombinant receptor that binds a ligand  and induces expression of a recombinant therapeutic antibody and wherein (i) the polynucleotide(s) that encode the recombinant receptor is/are integrated into the genome of the B-cell to disrupt a heavy chain immunoglobulin locus and (ii) the polynucleotides encoding heavy chain or light chain are integrated into the genome of the B-cell to disrupt an immunoglobulin locus.
Hyde et al. describe integrating the polynucleotides encoding the recombinant receptor (i.e., anti-PCLA  BCR) into a heavy chain immunoglobulin locus (Figure 3; parag. 0083).  Hyde et al. describe integrating the polynucleotides encoding the recombinant therapeutic antibody (i.e., anti-PSCA antibody) into an immunoglobulin locus (parag. 0165).  Therefore, the recited elements of claim 289 ( and its antecedents) are suggested by combining elements of Hyde.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice an invention of an engineered B cell comprising one or more nucleic acid molecules comprising one or more coding sequences encoding a therapeutic single chain antibody where the polynucleotides encoding the single chain antibody are integrated into the genome of the B-cell such that at least a portion of an endogenous immunoglobulin locus is disrupted.
	Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (engineered B cells that express single chain antibodies; B cells that insert genes for exogenous secreted antibody genes at the loci of endogenous genes; integrating exogenous genes encoding BCR to replace endogenous immunoglobulin genes) are taught by Hyde and further they are taught in various combinations and are shown to be  used as in genetically engineered B cells that express therapeutic antibodies.  It would be therefore predictably obvious to use a combination of these elements in an engineered B cell.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Hyde et al. and Lam because the genetic engineering and cell culture techniques required to generate these B cell types were commonly practiced in numerous laboratories each day for many years prior to the filing of the current application.
Therefore the cells taught by Hyde et al. in view of Lam would have been prima facie obvious over the cells of the instant application.

Hyde & Monroe
Claims 86 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US2016/0355783, published 08 December 2016) as applied to claims 1 and 6 and further in view of Monroe et al. (ITAM-mediated tonic signalling through pre-BCR and BCR complexes. Nat Rev Immunol 6, 283–294 (2006)).
As described above, Hyde suggests the limitations of claims 1 and 6.
Additionally, Hyde suggest that their recombinant receptors of their genetically modified B-cells can be chimeric B-cell receptors (parag. 0013, 0053) which can contain intracellular signaling domains (parag. 0051; claims 1 and 20).
However, Hyde fails to describe which intracellular signaling domains can be used.
Claims 86 and 88 recite that the chimeric receptor comprises or is contained in a complex comprising an ITAM-containing intracellular signaling domain.
Monroe teaches that ITAM is a typical part of the B-cell receptor intracellular signaling architecture.  Monroe at page 283, col.2 states “All BCR signal transduction is mediated through an Igα–Igβ heterodimer5,6. Igα and Igβ each contain a single immunoreceptor tyrosine-based activation motif (ITAM) that is necessary for signaling.”  Therefore, a person of ordinary skill in the art would understand that the limitations of claims 86 and 88 are either inherent or would be obvious to include in a recombinant B-cell receptor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice an invention of an engineered B cell comprising a BCR (having an ITAM intracellular signaling domain) and expresses a secreted therapeutic antibody.
	Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (engineered B cells that express single chain antibodies and contain a heterologous B-cell receptor; ITAM is a critical portion of BCR) are taught by Hyde or Monroe and further they are taught in various combinations and are shown to be  used as in genetically engineered B cells that express BCR.  It would be therefore predictably obvious to use a combination of these elements in an engineered B cell.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Hyde et al. and Monroe because the genetic engineering and cell culture techniques required to generate these B cell types were commonly practiced in numerous laboratories each day for many years prior to the filing of the current application.
Therefore the cells taught by Hyde et al. in view of Monroe would have been prima facie obvious over the cells of the instant application.

Allowable Subject Matter
Claim 287 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 287 is dependent from claims 286, 284 and 1.  The scope of claim 287 requires that the modified B-cells expresses a recombinant receptor capably of bind to a ligand  and results in  increased expression or secretion of the exogenous protein (i.e., factor VIII or factor IX).  The examiner has not been able to find suitable.  The methods of Hyde describe B-cells which are modified to express recombinant receptor capably of bind to a ligand  and results in  increased expression or secretion of the exogenous protein (i.e., immunotherapeutic products) and are used to treat infections, autoimmune disease, and cancer.  Therefore, logically, there is little reason to modify Hyde to treat diseases such as hemophilia where the secreted proteins are clotting factors.  Therefore, the examiner concludes claim 287 would be allowable if amended to include all relevant antecedent limitations.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633